DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 16-17 are withdrawn.
	In view of the amendment, filed on 08/31/2021, the following rejections are maintained for the reason of records as given in the previous office action. The bases of these rejections are the same as given in the office action, mailed on 06/16/2021.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeans (US 7,070,406).
Jeans (US ‘406) discloses suitable materials for the master substrate 11 include but are not limited to a silicon (Si) substrate and a silicon (Si) wafer. In FIG. 5, the master substrate 11 is a silicon wafer with a wafer flat 11F. Four of the imprint stamps 20 are formed in the master substrate 11. The silicon wafer can be any size. (See column 10, lines 4-9)
Jeans (US 7,070,406) discloses an imprint stamp 20a can be removed from the excess portion by placing the silicone-based elastomer layer 15 on a substantially flat substrate 21 and then cutting C around a perimeter of the imprint stamp (20a) to release the excess portions of the silicone-based elastomer layer (15) or the silicone-based elastomer layer (15) and the cover layer (16) from the imprint stamp (20a). (See column 11, lines 28-34)
[AltContent: textbox (A 2nd direction)][AltContent: arrow][AltContent: textbox (A base substrate (11))]
[AltContent: textbox (A 1st direction)][AltContent: arrow][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st pattern group)][AltContent: textbox (A 2nd pattern group)][AltContent: connector]
    PNG
    media_image1.png
    175
    412
    media_image1.png
    Greyscale


[AltContent: textbox (A 2nd pattern group)][AltContent: textbox (A 1st pattern group)][AltContent: textbox (A 1st and 3rd pattern parts and the 2nd and 4th parts are disposed to be arranged adjacent to each other in a sequential order in the 1st direction.)]
    PNG
    media_image2.png
    183
    197
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: textbox (A 4th pattern part)][AltContent: textbox (A 2nd pattern part)][AltContent: textbox (A 3rd pattern part)][AltContent: textbox (A 1st pattern part)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    164
    272
    media_image3.png
    Greyscale


[AltContent: arrow]
	
Jeans (US ‘406) discloses the imprint stamps 20t include imprint patterns 20q that are of a nanometer scale (e.g. less than 1.0 .mu.m and preferably less than 100.0 nm), then it is desirable to deposit a very thin layer of the photopolymer material 301. (See column 7, lines 4-9)
Further, Jeans (US ‘406) discloses the imprint patterns 20p can be nano-imprint patterns that can have dimensions (d0, h0, L0) of 100.0 nm or less. Accordingly, the imprint stamp 20 would be a nano-imprint stamp with imprint patterns 20p that have nanometer-size dimensions (d0, h0, L0). (See column 9, lines 60-64)
Therefore, as to claim 1, Jeans (US 7,070,406) disclose a stamp for nano-imprinting, the stamp comprising: a base substrate (21) having a plane defined by a first direction and a second direction crossing each other; a first pattern group (20) comprising a first pattern part (20q) and a second pattern part (20q) disposed on the base substrate (21), arranged to be spaced apart ; and a second pattern group (20) comprising a third pattern part (20q) and a fourth pattern part (20q) disposed on the base substrate (21), arranged to be spaced apart from each other in the first direction, and having different widths in the first direction, wherein each of the first pattern part to the fourth pattern part comprises a plurality of nano-patterns, and wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a sequential order in the first direction.
	As to claim 2, Jeans (US ‘406) disclose the second pattern part has a second width that is smaller than a first width of the first pattern part.
	As to claim 3, Jeans (US ‘406) teach the third pattern part has the first width of the first pattern part, and wherein the fourth pattern part has the second width of the second pattern part.
	As to claim 4, Jeans (US ‘406) disclose the third pattern part has a third width that is smaller than the first width of the first pattern part and greater than the second width of the second pattern part, and the fourth pattern part has a fourth width that is smaller than the second width of the second pattern part.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Dummy patterns)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 2nd pattern part)][AltContent: textbox (A 5th pattern part)][AltContent: textbox (A 6th pattern part)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A 1st pattern part)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    153
    273
    media_image4.png
    Greyscale


	As to claim 5, Jeans (US ‘406) teaches the first pattern group further comprises a fifth pattern part, and the second pattern group further comprises a sixth pattern part, wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other on the base substrate and disposed to be spaced apart from the first pattern part to fourth pattern part in the first 
	As to claim 6, Jeans (US ‘406) disclose the fifth pattern part is spaced apart from the second pattern part with the fourth pattern part disposed there-between, and wherein the fifth pattern part and the sixth pattern part are arranged to be adjacent to each other in the sequential order in the first direction.
	As to claim 7, Jeans (US ‘406) teach a difference between the second width of the second pattern part and the fifth width of the fifth pattern part is same as a difference between the first width of the first pattern part and the second width of the second pattern part.
	As to claim 8, Jeans (US ‘406) disclose the fifth pattern part and the sixth pattern part are disposed between the third pattern part and the second pattern part.
	As to claim 9, Jeans (US ‘406) teaches plurality of dummy patterns respectively disposed between the first pattern part to the fourth pattern part, wherein each of the plurality of dummy patterns has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
	Jeans (US ‘406) teaches a 4.0 inch silicon wafer was used as the master substrate 11 for four of the imprint stamps 20. Larger diameter silicon wafers (e.g. 8 inch or 12 inch) can be used to provide a larger surface area for more of the imprint stamps 20 or for larger imprint stamps 20. Although the imprint patterns 20p appear to be identical in FIG. 5, the imprint stamps 20 can include imprint patterns 20p that vary (i.e. are not identical) among the imprint stamps 20. (See column 10, lines 8-16)
	As to claim 10, Jeans (US ‘406) discloses a difference in width of the first pattern and the second pattern is more than 400 µm.
11, Jeans (US ‘406) teaches a stamp for nano imprinting, wherein the stamp comprises a base substrate (21) having a plane defined in a first direction and a second direction crossing each other; and a pattern group comprising a plurality of nano patterns disposed on the base substrate (21) and spaced apart from each other in the first direction, wherein the pattern group comprises a first pattern group (20) and a second pattern group (20), each of the first pattern group (20) and the second pattern group (20) comprises a first pattern part (20q) and a second pattern part (20q) that are arranged to be spaced apart from each other in the first direction and have different widths, and the first pattern part (20q) of the first pattern group (20), the first pattern part (20q) of the second pattern group (20), the second pattern part (20q) of the first pattern group (20), and the second pattern part (20q) of the second pattern group (20) are disposed to be arranged adjacent to each other in a sequential order in the first direction.
	As to claim 12, Jeans (US ‘406) discloses each of the first pattern part (20q) and the second pattern part (20q) of the first pattern group (20) and the first pattern part (20q) and the second pattern part (20q) of the second pattern group (20) has a width defined in the first direction, and wherein a first width of the first pattern part (20q) of the first pattern group (20) is greater than a second width of the second pattern part (20q) of the first pattern group (20).
	As to claim 13, Jeans (US ‘406) teaches the first pattern part (20q) of the second pattern group (20) has the first width of the first pattern part (20q) of the first pattern group (20), and wherein the second pattern part (20q) of the second pattern group (20) has the second width of the second pattern part of the first pattern group.
	As to claim 14, Jeans (US ‘406) discloses the first pattern part (20q) and the second pattern part (20q) of the first pattern group (20) and the first pattern part (20q) and the second pattern part (20q) of the second pattern group (20) have widths that gradually decrease in the sequential order in the first direction.
15, Jeans (US ‘406) teaches a dummy pattern disposed between the first pattern group (20) and the second pattern group (20) and between the first pattern part (20q) and the second pattern part (20q) in each of the first pattern group (20) and the second pattern group (20), wherein the dummy pattern has a width that is greater than a width of a nano pattern of the plurality of nano patterns in the first direction.
Response to Arguments
Applicant's arguments, filed on 08/31/2021, have been fully considered but they are not persuasive.
Applicant argues “In particular, the first and second pattern parts of the first pattern group and the third pattern parts of the second pattern group of the stamp for nano imprinting of Claim 1 are sequentially arranged in the order 1-3-2-4 pattern parts in the first direction”, and further, “Fig. 1 of the present application shows an embodiment of Claim 1, which is shown in the upper part of the figure below”.
This is not found persuasive. First, based on disclosure of instant application, “the first pattern group PT1-1, PT1-2, and PT1-3 includes a first pattern part PT1-1 (hereinafter, referred to a first pattern part), a second pattern part PT1-2 (hereinafter, referred to a second pattern part), and a third pattern part PT1-3 (hereinafter, referred to as a third pattern part).” (See the specification: paragraph [0054]) further, “The second pattern group PT2-1, PT2-2, and PT2-3 includes a first pattern part PT2-1 (hereinafter, also referred to a fourth pattern part), a second pattern part PT2-2 (hereinafter, also referred to a fifth pattern part), and a third pattern part PT2-3 (hereinafter, also referred to as a sixth pattern part). (See the specification: paragraph [0054])
Second, the claimed subject matter has been interpreted in light of the specification and based on the specification and the drawings of the instant application, claim 1 is interpreted as a stamp comprising as a first pattern group comprising a first pattern part (PT1-1) and a second pattern part (PT1-2) and a second pattern group comprising a third pattern part (PT2-3) a fourth pattern part (PT2-1). For the ease of following the disclosed order and sequence of the claimed pattern parts in the specification, the following figure (1A) of the specification is labeled as below:
[AltContent: textbox (A 1st pattern part (PT1-1))][AltContent: textbox (A 2nd pattern part (PT1-2))]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (A 4th pattern part (PT2-1))][AltContent: arrow][AltContent: textbox (A 3rd pattern part (PT2-3))][AltContent: arrow]
    PNG
    media_image5.png
    313
    513
    media_image5.png
    Greyscale

As it can be seen, based on the disclosed specification and drawings of the instant application, a sequence and order of the 1st – 4th pattern parts is in contrast with what the applicant’s remarks, filed on 08/31/2021, is showing. Therefore, according on the above claim interpretation and the claims formulation of the instant application, the prior art of JEAN still anticipates the claimed subject matter, for the reasons further provided below.
Further, Applicant argues “In contrast, JEANS teaches the first pattern part of the first pattern group and the third pattern part of the second pattern group are arranged in the first direction while the second pattern part of the first pattern group and the fourth pattern part of the second group are arranged in the first direction. Further, Jeans (US ‘406) teaches that the first pattern part and the second pattern part are arranged in the second direction while the third pattern part and the fourth pattern part are arranged.”
This is not found persuasive. Based on the current formulation of the limitation and in view of the above claim interpretation, Jeans (US ‘406) disclose a 1st pattern part, a 3rd pattern part and a 2nd pattern part, a 4th st & 3rd pattern parts are disposed in a sequential order in the first direction and the 2nd & 4th pattern parts are also disposed in a sequential order in the first direction. Therefore, as to claim 1, wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a sequential order in the first direction.
Finally, after a full review of the submitted remarks in view of the rejections of the claims and also the claimed subject matter, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by the Applicant and the Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang (US 2010/0264560) disclose an imprint lithography stamp (401) for nano-imprinting, the stamp (401) comprising: a base substrate having a plane defined by a first direction and a second direction crossing each other; a first pattern group (403) comprising a first and a second pattern parts (407) disposed on the base substrate, arranged to be spaced apart from each other in the first direction; and a second pattern group (405) comprising a third and fourth pattern parts disposed on the base substrate, arranged to be spaced apart from each other in the first direction, and wherein each of the first pattern part to the fourth pattern part comprises a plurality of nano-patterns, wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a sequential order in the first direction.
Takahashi et al. (US 2008/0118697) disclose a stamper for nano- imprinting, the stamp comprising: a base substrate having a plane defined by a first direction and a second direction crossing each other; a first pattern group comprising a first and a second pattern parts disposed on the base substrate, arranged to be spaced apart from each other in the first direction; and a second pattern group comprising a third and a fourth pattern parts disposed on the base substrate, arranged to be spaced apart from each other in the first direction, wherein each of the first pattern part to the fourth pattern part comprises a plurality of nano-patterns, and wherein the first pattern part, the third pattern part, the second pattern part, and the fourth pattern part are disposed to be arranged adjacent to each other in a sequential order in the first direction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	12/03/2021